     Case 1:17-cv-00642 Document 65 Filed 02/05/19 Page 1 of 1 PageID #: 674



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

       Plaintiffs,

v.                                           CIVIL ACTION NO. 1:17-00642

MERCER COUNTY BOARD OF
EDUCATION, et al.,

       Defendants.


                                     ORDER

       Pursuant to the mandate of the United States Court of

Appeals for the Fourth Circuit in this case dated February 5,

2019, the Clerk is directed to reinstate this case to the active

docket of the court.

       The Clerk is further directed to send copies of this Order

to counsel of record and unrepresented parties.

       IT IS SO ORDERED this 5th day of February, 2019.

                                     ENTER:



                                     David A. Faber
                                     Senior United States District Judge
